Citation Nr: 1201379	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pterygium, right eye.  

2.  Entitlement to service connection for pterygium, right eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision in which the RO confirmed and continued a previous denial of service connection for pterygium, right eye.  

The Board notes that evidence has been added to the claims file since the Statement of the Case (SOC) was issued in October 2008.  In light of the Board's decision granting service connection for pterygium, right eye, there is no prejudice to the Veteran for failure to remand the appeal back to the RO for issuance of a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2011).  


FINDINGS OF FACT

1.  An unappealed November 2001 rating decision denied the Veteran's claim for service connection for pterygium, right eye.    

2.  The evidence associated with the claims file since the November 2001 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for pterygium, right eye.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current pterygium, right eye, is casually related to the Veteran's active military service.  





CONCLUSIONS OF LAW

1.  The November 2001 rating decision, denying service connection for pterygium, right eye, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the November 2001 rating decision, denying service connection for pterygium, right eye, is new and material, the criteria for reopening the claim for service connection for pterygium, right eye, disability are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for the establishment of entitlement to service connection for pterygium, right eye, have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the Veteran's petition to reopen a claim for entitlement to service connection for pterygium, right eye, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.




II.  Pertinent Laws and Regulations

A.  Petition to Reopen

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in March 2007; therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Analysis

A.  Petition to Reopen 

In a November 2001 rating decision, the RO denied service connection for pterygium, right eye.  The evidence of record at that time consisted of the Veteran's service treatment records, VA fee-based examinations in November 2000 and July 2001 and private treatment records from Dr. Kesler for the period November 1994 through May 2001.  

The evidence added to the record since the November 2001 rating decision consists of December 2008 letter from the Veteran's private doctor and a lay statements from the Veteran, his wife, and brother.  The Veteran's claim was denied because there was no evidence that the Veteran's pterygium, right eye, was incurred in or aggravated by the Veteran's active military service.  

Two pieces of newly submitted evidence, namely a December 2008 private medical statement, which was added to the evidence of record after the November 2001 rating decision, shows that post surgical scarring was present on examination of the right eye in 1994 supporting the likelihood that the Veteran had prior pterygium, right eye surgery and a lay statement from the Veteran's wife which indicated that she observed the onset and surgical treatment of the Veteran's pterygium, right eye, while he was serving on active duty, are new and material.  

As such, the evidence that has been submitted since the November 2001 rating decision is both new and material because it shows that the Veteran has been diagnosed with pterygium, right eye, disability that is casually related to his military service.  Thus, the evidence tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of service connection for pterygium, right eye.  

B.  Medical Background

The Veteran contends that he currently has pterygium, right eye, which first manifested itself during his active military service.  A pre-separation examination report, dated in January 1962, shows a notation of referencing a pterygium; however, it is unclear whether this refers to the left or right eye.  No other service treatment records show treatment for or diagnosis of pterygium, right eye.  

An April 1994 letter from the Veteran's private ophthalmologist indicates that he examined the Veteran in April 1994.  By history, the Veteran was status post excision of a pterygium from the right eye in 1962.  The doctor stated that apparently the pterygium developed during military service.  A pre-op note shows that the doctor noted status post excision in 1962.  In addition, upon physical examination of the right eye, the impression noted was status post pterygium of the right eye.  

A November 1995 private radiation oncology consultation medical record shows that the Veteran underwent pterygium removal from the right eye in 1962 and again in 1994.  There was no evidence of recurrent pterygium in the right eye.  

A November 2000 VA (fee basis) examination report shows that the Veteran complained of a sand sensation in his right eye for years.  The Veteran was diagnosed with bilateral pterygium status post excision.  The doctor opined that it was equally likely as not that military service contributed to these pterygiums and they are consistent with his current symptoms.  

A May 2001 letter from the Veteran's private physician shows that he has been seeing the Veteran intermittently since April 1994.  He has a history of pterygium development in both eyes and has had excision of the pterygium in the right eye in 1962 which was followed by a recurrence.  He subsequently had the right pterygium removed in November 1994 and the left in November 1995.  He continues to have intermittent foreign body sensation in both eyes likely related to recurrent erosions in the area of the ptergiae.  By history, the pterygium developed while he was stationed at the White Sands missile range in the early 1960's.  

A September 2001 VA (fee basis) examination report shows that it was the examiner's opinion that the Veteran had pterygium surgery in the past.  He further stated that the pterygium is the result of actinic degeneration from ultraviolet radiation of the eye.  The formation of the Veteran's pterygium is related to his exposure to the sun and other elements.  This of course can result from the rigors of soldiering or from playing golf or fishing on a regular basis.  If his duties in the military involved his being in the field frequently, then his exposure to ultraviolet radiation would be significant and would be substantially the cause of the pterygium in both eyes.  The doctor stated that he agreed with the November 2000 (fee basis) VA examiner that it was equally likely as not that military service contributed to these pterygiums."  The doctor stated that if the Veteran had a desk job in the military, there would be no contributing factors, but if he were outdoors in the field frequently then again I say it would be the cause of his pterygium.  

An August 2007 VA (fee basis) examination report shows that the Veteran was diagnosed with pterygium of the right eye.  The condition was noted to have existed for 45 years.  The Veteran reported undergoing surgery of the right eye in 1962 and 1994.  

A December 2008 written statement from the Veteran's private ophthalmologist stated that when he first examined the Veteran in April 1994, he reported that he had pterygium surgery on the right eye in 1962.  Post surgical scarring was evident on examination, supporting the likelihood that he had prior pterygium surgery.  

An April 2009 written statement from the Veteran's brother indicates that he distinctly remembers that during the Veteran's military service, he had eye surgery.  Today he continues to have problems with his right eye.  

A May 2009 written statement from the Veteran's wife indicates that after basic training and other training, the Veteran was sent to Elpaso Texas and the military compound was on the desert.  Almost immediately the Veteran began complaining about the affect the dry, windy, and dusty conditions had on his eyes.  The Veteran's wife reported that in June of that year she joined the Veteran in Elpaso for the remainder of his tour there.  She stated that it became her daily duty to look into his eyes to see if she could find a foreign body within.  She reported that in September, the Veteran was sent to Korea for 13 months and that he wrote her daily.  She said the letters often contained complaints about his eyes.  After the Veteran returned from Korea his condition became unbearable and the Veteran underwent surgery on his right eye to remove the pterygium.  

C.  Analysis

After considering all of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record indicates that the Veteran's pterygium, right eye, is casually related to the Veteran's military service.  

The Veteran has contended that his pterygium, right eye, first began while serving on active duty.  The Veteran has provided numerous lay statements, throughout the duration of the appeal, which indicate that he began having right eye irritation and ultimately surgery of the right eye to remove a pterygium while on active duty.  

In support of the Veteran's claim are the November 2000 and July 2001 VA (fee basis) examination reports which indicate that the examiners found it equally likely as not that military service contributed to the Veteran's pterygium.  

In addition, Veteran's wife and brother have provided lay statements which support the Veteran's contention that his pterygium, right eye, began in-service.  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).  The Board notes that competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159.  

In this case the Board finds the Veteran's wife's statements to be competent because she has offered testimony as to her first-hand observations of the Veteran and his right eye during his active military duty.  The Veteran's wife described her first hand observations of the condition of the Veteran's right eye and also reported witnessing the Veteran undergo right eye pterygium rescission while on active duty.  Given that the Veteran's wife has simply offered a report her first-hand observation, the Board finds her statements to be competent.  In addition, the Board finds the statements to be credible and her statements tend to be corroborated by the other evidence of record, namely the statements and records from the Veteran's private ophthalmologist (see December 2008 written statement and 1994 pre-op report).  

While there are not service treatment records which show that the Veteran underwent pterygium, right eye, rescission in-service, as contended by the Veteran, the fact that the Veteran's wife has offered competent and credible testimony as to its occurrence as well as the fact that the Veteran's private doctor has indicated that scarring on the eye shows that the Veteran did have a prior rescission, and the fact that there is no evidence of record to the contrary, the Board finds that all reasonable doubt should be resolved in favor of the Veteran.  Thus, service connection for pterygium, right eye, is warranted.  


ORDER

As new and material evidence has been received, the previously-denied claim for entitlement to service connection for pterygium, right eye, disability is reopened; and entitlement to service connection for this disability is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


